The plaintiff brought suit to recover damages for the alleged unlawful homicide of her intestate and recovered judgment. The defendant appealed chiefly assigning as error the exclusion of evidence tending to show the animus and ill-will of the deceased toward the defendant and the court's instruction as to the quantum of proof required of the defendant. A careful examination of the record leads us to the conclusion that the case has been tried in substantial compliance with previous decisions of this Court and that there is no sufficient reason for disturbing the judgment.
We find
No error.